Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 1 of 23 PagelD 902

UNITED STATES DISTRICT COURT
MIDDLE DISRICT OF FLORIDA
TAMPA DIVISION

CHRISTOPHER MARK PARIS and
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC,

Plaintiffs,
v. CASE 8:19-cv-00423-WFS-SPF

WILLIAM LEVINSON and LEVINSON
PRODUCTIVITY SYSTEM, PC, a

Pennsylvania Corporation; MARK zZ2 Ww
TIMOTHY SMITH, individually, and oa =
d/b/a CAYMAN BUSINESS SYSTEMS; mk =
GUBERMAN PMC, a Connecticut S35 0
LLC; Daryl Guberman, individually; Se OS
DONALD LABELLE, individually, OND oy
a2k =

Defendants. *23 &
S25

ANSWER AND AFFIRMATIVE DEFENSES OF
DEFENDANT DARYL GUBERMAN

 

The Defendant Daryl Guberman appearing individually through myself files Answer and

Affirmative Defenses, stating the following facts and affirmative averments:

JURISDICTION AND VENUE

 

1. Denied
2. Denied
3. Denied
4. Denied
5. Denied
6. Without Knowledge

7. Denied

Os 14
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 2 of 23 PagelD 903

8. Denied
9. Denied

10. Without Knowledge
11. Denied

12. Without Knowledge

13. Without Knowledge
14. Without Knowledge

15. Without Knowledge
16. Without Knowledge
17. Without Knowledge
18. Without Knowledge
19. Denied

20. Admit

21. Denied

22. Denied

23. Admit

24. Denied

25. Denied

26. Denied
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 3 of 23 PagelD 904

27. Denied

28. Without Knowledge
29. Without Knowledge
30. Without Knowledge
31. Without Knowledge
32. Without Knowledge
33. Without Knowledge
34. Without Knowledge
35. Without Knowledge
36. Without Knowledge
37. Without Knowledge
38. Without Knowledge
39. Without Knowledge
40. Without Knowledge
41. Without Knowledge
42. Denied

43. Denied

44. Denied
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 4 of 23 PagelD 905

FACTUAL ALLEGATIONS
I. CHRISTOPHER PARIS AND OXEBRIDGE QUALITY RESOURCES, LLC
45.Without Knowledge
46. Without Knowledge
47. Without Knowledge
48. Without Knowledge
49. Without Knowledge
50. Without Knowledge
51. Without Knowledge
52. Without Knowledge
53. Without Knowledge
54. Without Knowledge
55. Without Knowledge
56. Without Knowledge
57. Without Knowledge
58. Without Knowledge
Il. © WILLIAM LEVINSON AND LEVINSON PRODUCTIVITY SYSTEM, PC.

59. Without Knowledge
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 5 of 23 PagelD 906

60. Without Knowledge
61. Without Knowledge
62. Without Knowledge
63. Without Knowledge
64. Without Knowledge
65. Without Knowledge
66. Without Knowledge
67. Without Knowledge
68. Without Knowledge
69. Without Knowledge
70. Without Knowledge
71. Without Knowledge
72. Without Knowledge
73. Without Knowledge
74. Without Knowledge
75. Without Knowledge
76. Without Knowledge

77. Without Knowledge
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 6 of 23 PagelD 907

78. Without Knowledge

79. Without Knowledge

LEVINSON’S DEFAMATORY TWEETS

80. Without Knowledge

81. Without Knowledge

82. Without Knowledge

83. Without Knowledge

84. Without Knowledge

85. Without Knowledge

86. Without Knowledge

87. Without Knowledge

LEVINSON’S MULTIPLE INSTANCES OF DEFAMATION ON AMAZON.COM

88. Without Knowledge

89. Without Knowledge

90. Without Knowledge

91. Without Knowledge

92. Without Knowledge

93. Without Knowledge
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 7 of 23 PagelD 908

94. Without Knowledge
95. Without Knowledge
96. Without Knowledge
97. Without Knowledge
LEVINSON’S TORTIOUS INTERFERENCE WITH OXEBRIDGE’S CLIENTS
98. Without Knowledge
99. Without Knowledge
100. Without Knowledge
101. Without Knowledge
102. Without Knowledge
103. Without Knowledge
104. Without Knowledge
105. Without Knowledge
106. Without Knowledge

107. Without Knowledge

TORTIOUS INTERFERENCE BY LEVINSON WITH PARIS’ EMPLOYER

108. Without Knowledge
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 8 of 23 PagelD 909

109. Without Knowledge
110. Without Knowledge
111. Without Knowledge
112. Without Knowledge
113. Without Knowledge
LEVINSON CREATES INFRINGING WEBSITES TO DISPARAGE OXEBRIDGE
114. Without Knowledge
115. Without Knowledge
116. Without Knowledge
117. Without Knowledge
118. Without Knowledge
119. Without Knowledge
120. Without Knowledge
121. Without Knowledge
122. Without Knowledge
123. Without Knowledge
124. Without Knowledge

125. Without Knowledge
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 9 of 23 PagelD 910

126. Without Knowledge
127. Without Knowledge
128. Denied

129. Without Knowledge
130. Without Knowledge
131. Without Knowledge

132. Without Knowledge
133. Without Knowledge

134. Without Knowledge
135. Without Knowledge
136. Without Knowledge
137. Without Knowledge
138. Without Knowledge
139. Without Knowledge
Ill. DARYL GUBERMAN, DONALD LABELLE, & GUBERMAN-PMC, LLC

140. Denied

141. Denied

142. Denied

143. Denied
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 10 of 23 PagelID 911

144. Denied

145. Denied

146. Denied

147. Denied

148. Denied

149, Denied

150. Denied

151. Denied

152. Denied

153. Denied

154. Denied

155. Denied

156. Denied

157. Denied

158. Denied

159. Denied

160. Denied

161. Denied
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 11 of 23 PagelID 912

162. Denied

163. Denied

164. Without Knowledge

165. Denied

166. Denied

167. Denied

168. Denied

169. Denied

170. Denied

171. Denied

172. Denied

173. Denied

174. Denied

175. Denied

176. Denied

177. Denied

178. Without Knowledge

179. Denied
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 12 of 23 PagelD 913

180. Denied
181. Denied
182. Denied
183. Denied
184. Denied
185. Without Knowledge
186. Denied
187. Denied
188. Denied
189. Denied
190. Denied
191. Denied
192. Denied
193. Denied
194. Denied
195. Denied

196. Without Knowledge
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 13 of 23 PagelD 914

197. Denied
198. Denied
IV. MARC SMITH AND CAYMAN BUSINESS SYSTEMS

199. Without Knowledge
200. Without Knowledge
201. Without Knowledge
202. Without Knowledge
203. Without Knowledge
204. Without Knowledge
205. Without Knowledge
206. Without Knowledge
207. Without Knowledge
208. Without Knowledge
209. Without Knowledge
210. Denied

211. Without Knowledge
212. Without Knowledge

213. Without Knowledge
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 14 of 23 PagelD 915

214. Without Knowledge
215. Without Knowledge
216. Without Knowledge
217. Without Knowledge
218. Without Knowledge
219. Without Knowledge
220. Without Knowledge
221. Without Knowledge
222. Without Knowledge
223. Without Knowledge
224. Without Knowledge
225. Without Knowledge
226. Without Knowledge

227. Without Knowledge

COUNT I - DEFAMANTION / LIBEL AGAINST WILLIAM LEVINSON, LEVINSON
PRODUCTIVITY SYSTEM, PC, MARC SMITH, DARYL GUBERMAN, GUBERMAN

PMC, AND DONALD LABELLE.

228. Denied
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 15 of 23 PagelD 916

229. Denied

230. Denied

231. Denied

232. Denied

233. Denied

234. Denied

235. Denied

236. Denied

COUNT II -TORTIOUS INTERFERENCE WITH A BUSINESS RELATIONSHIP

AGAINST WILLIAM LEVINSON, LEVINSON PRODUCTIVITY SYSTEM, PC, MARC

SMITH, DARYL GUBERMAN, GUBERMAN PMC, AND DONALD LABELLE

237. Denied

238. Without Knowledge

238. Denied

240. Denied

241. Denied

242. Denied

243. Denied
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 16 of 23 PagelD 917

COUNT III -- FEDERAL ANTI-CYBERSQUATTING (ANTI-CYBERPIRACY) (15
U.S.C. § 1125(D)(1)(A)) AGAINST LEVINSON AND SMITH
244. Without Knowledge
245. Without Knowledge
246. Without Knowledge
247. Without Knowledge
248. Without Knowledge
249. Without Knowledge
250. Without Knowledge
251. Without Knowledge
252. Without Knowledge
253. Without Knowledge
COUNT IV - TRADEMARK INFRINGEMENT (15 U.S.C. § 1114)
AGAINST LEVINSON AND SMITH
254. Without Knowledge
255. Without Knowledge
256. Without Knowledge

257. Without Knowledge
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 17 of 23 PagelD 918

258. Without Knowledge
259. Without Knowledge
260. Without Knowledge
COUNT V -FLORIDA UNFAIR COMPETITION —
TRADEMARK INFRINGEMENT AGAINST LEVINSON AND SMITH
261. Without Knowledge
262. Without Knowledge
263. Without Knowledge
264. Without Knowledge
265. Without Knowledge
266. Without Knowledge
267. Without Knowledge
268. Without Knowledge
269. Without Knowledge
270. Without Knowledge
COUNT VI -- MISREPRESENTATION OF COPYRIGHT CLAIMS UNDER THE
DIGITAL MILLENNIUM COPYRIGHT ACT (“DMCA”) 17 U.S.C. § 512 AGAINST

DARYL GUBERMAN, GUBERMAN PMC, AND DONALD LABELLE
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 18 of 23 PagelID 919

271. Denied

272. Denied

273. Denied

274. Denied

275. Denied

276. Denied

277. Denied

278. Denied

279. Denied

280. Denied

281. Denied

282. Denied

283. Denied

284. Denied

285. Denied

286. Denied

287. Denied

288. Denied
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 19 of 23 PagelD 920

289. Denied
290. Denied
COUNT VII: ABUSE OF PROCESS AGAINST DARYL GUBERMAN,
GUBERMAN PMC, AND DONALD LABELLE
291. Denied
292. Denied
293. Denied
294. Denied
295. Denied
296. Denied
297. Denied
298. Denied
COUNT VIII: WIRETAPPING, VIOLATION OF FLORIDA STAUTE 934.03,
AGAINST DARYL GUBERMAN
299. Denied
300. Denied
301. Denied

302. Denied
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 20 of 23 PagelID 921

303. Denied
304. Denied
305. Denied
306. Denied
307. Denied
308. Denied
COUNT IX: INTERCEPTION OF ELECTRONIC COMMUNICATIONS IN
VIOLATION OF THE WIRETAP ACT, 18 U.S.C. § 2511(1)(A) AGAINST DEFENDANT
GUBERMAN
309. Denied
310. Denied
311. Denied
312. Denied
COUNT X: FOR DISCLOSURE OF INTERCEPTED ELECTRONIC
COMMUNICATIONS IN VIOLATION OF THE WIRETAP ACT, 18 U.S.C. § 2511(1)(C)

AGAINST DEFENDANTS GUBERMAN, GUBERMAN PMC, AND DONALD LABELLE

313. Denied

314. Denied
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 21 of 23 PagelID 922

315. Denied
316. Denied
317. Denied
COUNT XI: (INVASION OF PRIVACY-INTRUSION UPON SECLUSION) AGAINST
DEFENDANTS GUBERMAN, GUBERMAN PMC, AND DONALD LABELLE
318. Denied
319. Denied
320. Denied
321. Denied
322. Denied
323. Denied
324. Denied
325. Denied
326. Denied
COUNT XII: CIVIL CONSPIRACY AGAINST WILLIAM LEVINSON, LEVINSON
PRODUCTIVITY SYSTEM, PC, MARC SMITH, DARYL GUBERMAN, GUBERMAN
PMC, AND DONALD LABELLE

327. Denied
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 22 of 23 PagelD 923

328. Denied

329. Denied

330. Denied

331. Denied

332. Denied

333. Denied

334. Denied
Case 8:19-cv-00423-WFJ-SPF Document 65 Filed 08/14/19 Page 23 of 23 PagelD 924

VERIFCATION:

Under penalty of perjury, I declare that I have read the foregoing, and the facts alleged therein

are true and correct to the best of my knowledge and belief.

 

Guberman- CEO

CEO GUBERMAN-PMC, LLC

NOTARY

Print Name: "1 bnn i (\. (G00
Signature: MW a [ ibunuh
Date: o3[oa|ao19

Notary Stamp

 
    
      

DANNY CASIANO
Notary Public
Connecticut
My Commission Expires Nov 30, 2023

  
